— In a proceeding to stay arbitration of an uninsured motorist claim, the appeal is from a judgment of the Supreme Court, Nassau County (Robbins, J.), dated August 8, 1983, which, without a hearing, granted petitioner’s application.
Judgment reversed, without costs or disbursements, on condition that the claimants’ attorney, Paul S. Mirman, P. C., shall personally pay costs in the amount of $250 to the petitioner for his delinquent actions in this matter, and matter remitted to the Supreme Court, Nassau County, for a trial of the issue of whether or not the offending vehicle was insured. The claimants’ attorney’s time to comply with the condition is extended until 30 days after service upon him of a copy of the order to be made hereon, with notice of entry. In the event the condition is not complied with, then judgment affirmed, with costs.
The petitioner Uniguard Mutual Insurance Group made application for a stay of arbitration and to add Merchants’ Insurance Group and Providence Washington Insurance Co. as party respondents alleging that the latter carrier covered the bus which struck the claimants’ automobile. Petitioner was granted a stay of arbitration pending a trial on the issue of whether the bus was insured on the date of the accident.
Without holding a hearing as to the merits of the issues raised, Special Term “granted the applications of the appearing parties” at the trial and issued an order granting the petitioner a permanent stay of arbitration thereby precluding the claimants from any recovery under the uninsured motorist endorsement. The issue of coverage as between the respective insurance carriers should have been determined on the merits. Accordingly, we remit the matter for a determination of that issue. Mangano, J. P., Bracken, Weinstein and Niehoff, JJ., concur.